*433OPINION.
SteRnhagen:
The evidence is not sufficiently clear to establish that capital was not a material income-producing factor. Apparently one of the features of the business was the financing of actors. That loans were regularly made is clear, although it does not appear how much they amounted to or how they were related to income. It can not be inferred whether the business could be carried on or the income earned without any capital, or more specifically whether in fact it was. There were transactions in stocks as to which the evidence is not clear.
*434A, claim for personal service classification with its special method of tax must be clearly proven and can not be loosely granted. The uncertainties in the present record defeat the petitioner’s claim, and we therefore sustain the Commissioner.

Judgment will be entered for the resfondent.